Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112

Applicant’s amendments to claim 2, 9, 11, 16, 18 filed 3/7/22 suffices to obviate the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefinite rejection thereof.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Chen: Efficient Automatic OCR Word Validation (provided by Examiner, copyright 2010, and hereinafter Chen) further in view of Orr: 10872203 and further in view of Ghosh: Neural Networks for Text Correction and Completion in Keyboard Decoding (provided by Examiner, copyright 2017 and hereinafter Gho).

Regarding claim 1, 8, 15
Chen teaches:
A system, method and computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: 
receive a set of partial words (Chen: Ch 2.1, 2.2, 3.3; Fig 1: OCR of a document returns a set of suspicious words comprising incomplete words with a wild card replacing a particular character said incomplete word determined by the return of negative isFromDict value); 
complete at least one partial word in the set of partial words (Chen: Ch 2.1, 2.2, 3.3; Fig 1: system returns matches for incomplete words when possible); 
run the set of partial words with the at least one completed partial word through a learning model, the learning model inferring a word embedding associated with an unfinished word in the set of partial words in the form of an associated character embedding (Chen: Ch 3.3; Fig 1: suspicious words embedded in the document as well as a lexicon are returned, otherwise partial words embedded in the document act as references against the lexicon(s) and positions of embedded characters with respect to wild card values direct the computation of a confidence score); 
determine an inferred word based on the inferred word associated with the unfinished word (Chen: Ch 3.3; Fig 1: a candidate found in the partial word search is validated and a validated word returned as an optimal replacement); and 
output a sentence including at least the completed partial word and the inferred word (Chen: Abstract: system outputs an OCR document comprising sentences with completed words and inferred words). 

Chen does not explicitly teach a system, method and coded instructions operable to utilize a trained deep neural network for inferring a word embedding associated with an unfinished word in the set of partial words, the word embedding including a vector of numerical values having defined length, the word embedding convolved over layers of the trained deep neural network; and determining an inferred word based on the inferred word embedding associated with the incomplete or incorrect word.

In a related field of endeavor Orr teaches
A system, method and coded instructions operative of: 
a hardware processor; a memory device communicatively coupled with the hardware processor (Orr: Abstract; Col 4:22-4:58; Fig 1, 5; Claim 1: a text system operative on a processor in concert with instructions borne in memory to predict a complete word from a partial word wherein a predicted word is resented to a user for selective completion); the hardware processor configured to at least: 
receive a set of partial words (Orr: 4:22-4:58; Fig 1; Claim 1: a completeness predictor receives a set of partial words in the form of a concatenated vector of input characters which are iterated through for completion with a best candidate word, that is a set of user keypresses is presented to a completion recognizer for prediction of a current or a next partial word); 
complete at least one partial word in the set of partial words (Orr: 8:30-9:08; Fig 1, 4: a prediction module determines likelihoods for completing a current partial word in the iterative set of partial words and presents likely candidates to a user for selection said selected words become contextual indicia for a next partial word in the iterative set of partial words);
run the set of partial words with the at least one completed partial word through a trained deep neural network (Orr: Col 5:46-6:15, 6:41-6:54, 8:30-9:08; Fig 1, 4: a partial word within a sequence of complete and/or partial words run through a trained deep neural network  404 the neural network comprising a recurrent, deep, lstm, convolutional etc. neural network);
the trained deep neural network inferring a word embedding associated with an unfinished word in the set of partial words (Orr: Col 5:46-6:15, 6:41-6:54, 8:30-9:08; Fig 1, 4: a deep neural network outputs a numerically encoded vectors of a word context and a probabilistic interpretation of an incomplete input which is used to infer completions for an incomplete word; i.e. a completion for a partial word is predicted based in part on the relationship of prior words where said prior words are either judged complete or selected for particular completion by a user of the system) 
the word inference convolved over layers of the trained deep neural network (Orr: Col 5:46-6:15, 6:41-6:54, 8:30-9:08; Fig 1, 4: e.g. at RNN/CNN 404);
determine an inferred word based on the inferred word embedding associated with the unfinished word (Orr: 8:30-9:08; Fig 1, 4: system infers a plurality of candidate words based on predictions using embeddings, context, and a probabilistic inference etc. for presentation to a user); and 
output at least the completed partial word and the inferred word (Orr: 4:22-4:58; Fig 1; Claim 1: system displays an inferred word and previously completed partial words to a user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a trained deep neural network such as that taught or suggested by Orr to utilize additional word embeddings context for the Chen taught OCR correction system. The average skilled practitioner would have been motivated to do so for the purpose of including prior word completions and predictions in the determination of a confidence score to infer words in the document and would have expected predictable results therefrom.

Chen in view of Orr teaches a system, method and coded instructions for inferring a word but does not explicitly teach the word embedding including a vector of numerical values having defined length,  wherein the word embedding is convolved over layers of the trained deep neural network.

In a related field of endeavor Gho teaches:
A system, comprising: a hardware processor; 437728.amla memory device communicatively coupled with the hardware processor; the hardware processor configured to at least: 
receive a set of partial words (Gho: p 1, col 2; Table 1: system receives an input sequence of corrupted or noisy words, word strings, etc.); 
run the set of partial words through a trained deep neural network, the trained deep neural network inferring a word embedding associated with an unfinished word in the set of partial words (Gho: Ch 3, 3.1, 3.2; Fig 1, 2: an encoder comprises a character representation layer comprising a convolutional neural network; and a contextual error correcting layer comprising a deep network in the form of a GRU which receives particular character embeddings and contexts thereof and outputs a fixed length vector representing a sequence of words with particular characters mapped to particular places in the vector), 
the word embedding including a vector of numerical values having defined length, the word embedding convolved over layers of the trained deep neural network (Gho: Ch 3.1, 3.2; Fig 1, 2: a decoder receives an output from the encoder comprising a fixed length vector of integers corresponding to a word in the vocabulary); 
determine an inferred word based on the inferred word embedding associated with the characters of an unfinished or incorrect word (Gho: Ch 1; Fig 1: system is trained to infer a complete word based on correcting embeddings of incomplete characters or missing characters within a word).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a trained deep and convolutional neural networks such as that taught or suggested by Chen in view of Orr in concert with the Gho taught word embedding vector of numerical values having a predetermined length deep convolved over layer of the trained deep neural network. The average skilled practitioner would have been motivated to experiment with the various structuring of learning algorithms taught by Chen, Orr and Ghosh and the uniform nature of an embedding, context, etc. vector would have been an obvious manner of inputting and outputting data among permutations of the taught algorithms, The average skilled practitioner would have been motivated to do so for at least the purpose of optimizing a system for conducting word completions, corrections and predictions to thereby infer words and would have expected predictable results therefrom.


Regarding claim 2, 9, 16
Chen in view of Orr in view of Gho teaches or suggests:
A system, method and computer program product comprising a computer readable storage medium having program instructions, wherein the trained deep neural network infers word embeddings associated with all unfinished words in the set of partial words concurrently. (Chen: Ch 1; system developed to simultaneously verify and correct suspect words); (Orr: system designed for parallel execution and simultaneous output); (Gho: Ch 3, 3.1, 3.2: system for simultaneous correction and completion of a set of input tokens). Thus Chen, Orr and Gho can be considered to strongly suggest simultaneous provision of results. Further, Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the parallel execution of a neural network such as a deep neural network, transformer network, etc. to provide concurrent results would have comprised an obvious inclusion. 

Regarding claim 3, 10, 17
Chen in view of Orr in view of Gho teaches or suggests:
A system, method and computer program product comprising a computer readable storage medium having program instructions, wherein the at least one partial word is selected randomly for the completing step. (Chen: Ch 4.1: validation occurs upon randomly selected suspicious words). Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) official notice that randomization as an operative parameter of a machine learning process would have comprised an obvious inclusion.

Regarding claim 4, 11, 18
Chen in view of Orr in view of Gho teaches or suggests:
A system, method and computer program product comprising a computer readable storage medium having program instructions, wherein the determining of the inferred word based on the inferred word embedding associated with the unfinished word includes generating a plurality of finished words based on the unfinished word (Chen: Ch 2.2-2.4, 3; Fig 1: suspicious words are inferred based on generation of a plurality of matches and the validation of a match based on a lexical distance), 
representing each of the plurality of finished words with a word embedding (Chen: Ch 2.2-2.4, 3; Fig 1: inferred words are embedded into a document for output), and 
choosing a finished word from the plurality of finished words having closest word embedding to the inferred word embedding (Chen: Ch 2.2-2.4, 3; Fig 1: suspicious words are inferred based on generation of a plurality of matches and the validation of a match based on a lexical distance, the inferred words are embedded into a document for output). The claim is considered obvious over Chen as modified by Orr and Gho as addressed in the base claim as it would have been obvious to apply the further teaching of Chen, Orr, and/or Gho to the modified device of Chen, Orr and Gho.

Regarding claim 6, 13, 20
Chen in view of Orr in view of Gho teaches or suggests:
A system, method and computer program product comprising a computer readable storage medium having program instructions, further including repeating the completing, running, determining and outputting, with a different at least one partial word selected randomly for the completing. (Chen: 3; Fig 1: system iteratively completes and validates suspicious words by applying the Figure 1 method to correct all suspicious words in a document, additionally see claim 3 regarding the well-known nature of random iteration in a machine learning process) The claim is considered obvious over Chen as modified by Orr and Gho as addressed in the base claim as it would have been obvious to apply the further teaching of Chen, Orr, and/or Gho to the modified device of Chen, Orr and Gho.

Regarding claim 7, 14
Chen in view of Orr in view of Gho teaches or suggests:
A system, method and computer program product comprising a computer readable storage medium having program instructions 1, further including causing a cursor positioning function key to be provided for modifying the set of partial words entered via a user interface, wherein the cursor positioning function key functions to move a cursor appearing on an input field from an entered input word to another entered input word. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) official notice that the presence of expected user interface elements such as cursor positioning functionality for moving a cursor and operating upon words, program results, etc. would have comprised an obvious inclusion.

Claims 5, 12, 19 rejected under 35 U.S.C. 103 as being unpatentable over Chen: Efficient Automatic OCR Word Validation (provided by Examiner, copyright 2010, and hereinafter Chen) further in view of Orr: 10872203 as applied to claim 1-4, 6-11, 13-18, 20 supra and further in view of Li: Neural Network Based Solution for Automatic Typing Errors Correction (provided by Examiner, copyright 2011, and hereinafter Li).

Regarding claim 5, 12, 19
Chen in view of Orr in view of Gho teaches a system further including constructing an input data including an array of word embeddings, the array including the word embedding associated with the completed words (Orr: Col 5:46-6:15, 6:41-6:54, 8:30-9:08; Fig 1, 4: a deep neural network outputs a numerically encoded vectors of a word context) and no word embedding associated with the unfinished word (Orr: Col 5:46-6:15, 6:41-6:54, 8:30-9:08; Fig 1, 4:  output of probabilistic interpretation of an incomplete input which is used to infer completions for an incomplete word; i.e. a completion for a partial word is predicted based in part on the relationship of prior words where said prior words are either judged complete or selected for particular completion by a user of the system) but does not explicitly teach the array including the word embedding associated with 237728.amlthe completed partial word and no word embedding associated with the unfinished word, wherein the running of the set of partial words with the at least one completed partial word through a trained deep neural network includes running the input data through the trained deep neural network. 
In a related field of endeavor Li teaches:
A computer-implemented method, comprising: receiving a set of partial words (Li: Ch1; Fig 2: system receives a set of partial words, misspelled words, etc.); 
completing at least one partial word in the set of partial words including constructing an input data for the neural network including an array of word embeddings, the array including the word embedding associated with the completed partial word and no word embedding associated with the unfinished word, (Li: Ch 3, 4; Fig 1: a wrongly typed word is input and 3 algorithms are used to generate an array comprising prediction of the correct word wherein the array comprising complete partial words based on distance, based on embedding at least in the form of a 2-gram and based on a metaphone, the input to the neural network thus includes embeddings associated with the completed partial word and no word embeddings associated with a partial word); and 
wherein the running of the set of partial words with the at least one completed partial word through a trained neural network includes running the input data through the trained deep neural network (Li: Ch 4: at each sampling point predicted words based on each of the algorithms as well as the rest of the data set is input to WLR neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize or otherwise include the composite approach discussed by Li within the Chen in view of Orr in view of Gho word correction and completion system. The average skilled practitioner would have been motivated to do so for the purpose of iterating an approach which generates the best or most complete results and would have expected predictable results therefrom.

Response to Arguments

Applicant’s claim amendments and arguments, see Claims and Remarks, filed 3/7/22, with respect to the rejection(s) of claim(s) 1, 8, 15 under 35 USC 103 over Chen and Orr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen, Orr and Ghosh. 
Examiner has detailed the manner in which Chen, Orr and Ghosh address Applicant’s arguments within the rejection supra. Particularly, Examiner has shown the manner in which Chen addresses the recited “embedding,” as well as the manner in which Orr and Ghosh expand the scope of “word embedding.” Chen teaches the determining correct replacement or correction of words embedded within a particular lexicon but based on character embedding associated with an unfinished word i.e. suspicious words embedded in the document as well as a lexicon are returned, otherwise partial words embedded in the document act as references against the lexicon(s) and positions of embedded characters with respect to wild card values direct the computation of a confidence score (Chen: Ch 3.3; Fig 1); Orr amplifies the determination of embedded words by analysis of previous words, contexts thereof (Orr: Col 5:46-6:15, 6:41-6:54, 8:30-9:08; Fig 1, 4) and Ghosh was added teaching inferring an incomplete or incorrect word based on context, embedding, etc. the word embedding including a vector of numerical values having defined length,  wherein the word embedding is convolved over layers of the trained deep neural network (Gho: Ch 1, 3, 3.1, 3.2; Fig 1, 2; Table 1). As such Applicants arguments have been considered, and addressed. Currently no claims stand allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654